IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1661
                             Filed February 16, 2022


IN THE INTEREST OF N.W.,
Minor Child,

B.W., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Jason A. Burns,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Zachary D. Crowdes, Cedar Rapids, for appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Anthony A. Haughton of Linn County Advocate, Inc., Cedar Rapids, attorney

and guardian ad litem for minor child.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                          2


MAY, Presiding Judge.

       A mother appeals the termination of her parental rights to her child, N.W.

She challenges the statutory grounds authorizing termination and whether

termination is in N.W.’s best interest.       She also argues we should apply a

permissive exception to termination. We affirm.

       Our review of termination proceedings is de novo. In re Z.P., 948 N.W.2d

518, 522 (Iowa 2020). “We will uphold an order terminating parental rights where

there is clear and convincing evidence of the statutory grounds for termination.

Evidence is clear and convincing when there is no serious or substantial doubt as

to the correctness of the conclusions of law drawn from the evidence.” In re T.S.,

868 N.W.2d 425, 431 (Iowa Ct. App. 2015) (citation omitted).

       Iowa courts use a three-step analysis to review the termination of a parent’s

rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine whether:

(1) grounds for termination have been established, (2) termination is in the child’s

best interests, and (3) we should exercise any of the permissive exceptions to

termination. Id. at 472–73.

       The mother’s parental rights were terminated under Iowa Code

section 232.116(1)(h) (2021). It authorizes termination when:

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.
                                         3


Iowa Code § 232.116(1)(h). The mother limits her challenge to the last element.

It is established when the State demonstrates the child cannot be safely returned

to the parent at the time of the termination hearing. In re T.W., No. 20-0145, 2020

WL 1881115, at *2–3 (Iowa Ct. App. Apr. 15, 2020).

      We conclude this requirement is met. The mother has a long history of

struggles with schizophrenia. She experiences hallucinations and occasionally

believes herself to be a cat. In the year prior to N.W.’s birth, the mother had

multiple extended stays for inpatient psychiatric care because she was unable to

live safely alone. When N.W. was born, the mother resided at Chatham Oaks, a

long-term, inpatient mental-health care facility. N.W. could not return to Chatham

Oaks with the mother. Instead, the child was removed from the mother’s custody.

Since then, the mother has not progressed beyond fully supervised visits.

Although the mother did move from Chatham Oaks to a “habilitative home,” she

still has medical staffing in her home twenty-four hours per day, seven days per

week to ensure her daily needs are met. The habilitative home does not allow

children. Although the mother has made efforts to secure independent housing,

she has been unable to do so. And her efforts to leave the habilitative home are

against the advice of her doctor and the home’s staff. As the juvenile court found,

the mother continues to require “assistance in almost every aspect of her day-to-

day life. . . . She has required around-the-clock assistance for several years and

has not demonstrated the ability to live independently.” Like the juvenile court, we

conclude N.W. could not be safely returned to her mother at the time of the

termination hearing.
                                        4

       We next consider whether termination is in N.W.’s best interest. See Iowa

Code § 232.116(2).      For many of the same reasons already discussed, we

conclude it is. As explained, the mother requires around the clock attention to

meet her own basic needs. She is not able to care for a young child independently.

And we see no substantial likelihood that the mother will be able to fulfill those

duties in the foreseeable future. Meanwhile, N.W. deserves permanency. And as

the juvenile court noted, termination “will allow the child to move forward to a

permanent home through adoption.” Accordingly, we find termination to be in

N.W.’s best interest.

       Finally, we consider whether to apply a section 232.116(3) exception to

termination. Section 232.116(3) exceptions are permissive, not mandatory. In re

A.R., 932 N.W.2d 588, 591 (Iowa Ct. App. 2019). And the burden of establishing

a section 232.116(3) exception rests with the parent. A.S., 906 N.W.2d at 476.

       The mother urges termination should not occur because of her close bond

with the child. Section 232.116(3)(c) authorizes the court to forgo termination if

“[t]here is clear and convincing evidence that the termination would be detrimental

to the child at the time due to the closeness of the parent-child relationship.” We

acknowledge the relationship the mother has built with N.W. But N.W. has only

ever lived in foster care, a placement that appears to be working well for her so

far. In any event, we agree with the juvenile court that N.W.’s need for permanency

outweighs any bond the mother has built with N.W. See In re E.H., No. 21-0467,

2021 WL 2709486, at *3 (Iowa Ct. App. Jun. 30, 2021). So we decline to apply

this permissive exception here.

       AFFIRMED.